Citation Nr: 1811415	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  08-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with panic disorder in excess of 30 percent from December 27, 2006, in excess of 50 from November 7, 2011, and in excess of 70 percent from August 17, 2015.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to special monthly compensation on account of the need for regular aid and attendance of another person or housebound status.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to August 1981.

This matter comes before the Board of Veterans' Appeals on appeal from October 2007, November 2011, December 2012, and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before a Veterans Law Judge at a videoconference hearing in January 2010.  A transcript of the hearing has been associated with the claims file.  In June 2017, the Veteran was informed that the Veterans Law Judge who conducted the hearing was no longer employed by the Board.  The Veteran's attorney responded in July 2017 stating that the Veteran did not desire a new hearing.

The case was remanded by the Board in May 2010 and April 2015 for further development.

The issue of entitlement to special monthly compensation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has bilateral hearing loss due to a disease or injury in service, a chronic and continuous bilateral hearing loss disability did not have its onset during service, and a sensorineural hearing loss was not compensably disabling within one year following separation from active duty.

2.  Affording the Veteran the benefit of the doubt, he has a current tinnitus disorder which had its onset during his active duty.

3.  Affording the Veteran the benefit of the doubt, since December 27, 2006, his PTSD with panic disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  It has not been manifested by total occupational and social impairment.

4.  The Veteran's service-connected PTSD with panic disorder has prevented him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

3.  The criteria for the assignment of an initial evaluation of 70 percent, but no higher, for PTSD with panic disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (20012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for an award of a TDIU are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus which were incurred during his active service.  The Veteran has submitted written statements describing how he worked with heavy equipment while he was in the Army and that he believes this noise exposure led to his current hearing loss.

In October 2007, the Veteran wrote that his service treatment records showed continuous ringing in his ears and that he has had hearing loss and ringing in his ears since he started working with heavy equipment in service.  In February 2008, the Veteran wrote that he was also exposed to an explosion in Korea and that the ringing in his ears started when he was working with heavy equipment and that it got worse when his ear drum was punctured in service.  He wrote that his ears were ringing all the time.  He also stated that he saw an ammunition bunker explode when he was stationed in Ongdaengi, Korea, south of Osan, in around 1975.

At the Veteran's January 2010 Board hearing, he testified that the ringing in his ears started in around 1975, when he was a heavy equipment operator.  He said that at night he would hear a ringing and humming sound.  He said that they did not have good hearing protection options then, and that now the ringing in his ears is constant, like a buzzing or phone ringing.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Sensorineural hearing loss and tinnitus may be presumed to have been incurred in  service if the respective disorder was compensably disabling within a year of a veteran's separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's DD Form 214 reflects that he served as a loader operator and engineer while on active duty, and his service treatment records show that he was placed on a hearing conservation program during service.  The Board therefore finds that the evidence establishes that the Veteran was exposed to loud noises during service.

His service treatment records also show that his hearing was found to be normal for VA purposes at both his entrance and separation medical examinations.  However, he was given audiological evaluations in May 1976 and March 1980 that reflected hearing loss at one frequency.  Results of the May 1976 evaluation, which was noted to have been conducted pursuant to an "accident during foot ball game," reflected that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
20
25
20
LEFT
10
15
15
10
15

Results of the March 1980 evaluation reflected that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
--
10
LEFT
20
20
10
--
10

The Veteran was also noted to complain of ringing in his ears during the audiological evaluations conducted in May 1976 and June 1977.  In June 1976, he was treated for tinnitus and noted to not be wearing his ear plugs because they hurt his ears.

The Veteran's records do not include any complaints or treatment for hearing loss until January 2007, when the Veteran attended his first VA audiological examination.  He reported that his hearing loss and tinnitus had existed for one year, when "ringing began in both ears followed by stuffiness."  He stated that he first noticed hearing loss last year, but that he also had hearing loss in 1974.  He reported that during service he was a heavy equipment operator and fired weapons without hearing protection.  After military service, he worked as an aircraft mechanic for 20 years with hearing protection, he participated in hunting or recreational shooting without hearing protection, he rode motorcycles without hearing protection, and he worked on a farm and around a tractor without hearing protection.  Audiological testing found that he did not have hearing loss of sufficient severity to be considered a disability under 38 C.F.R. § 3.385 (2017).  The Veteran was found to have normal hearing, but he was diagnosed with intermittent bilateral tinnitus, which the Veteran described as a "hum" noise that occurred once per month and lasted for less than 15 seconds.  The examiner noted that the Veteran had uncontrolled diabetes and high blood pressure, which tinnitus is usually associated with, and that the type of tinnitus described by the Veteran was not considered abnormal.  The examiner also stated that the Veteran's hearing loss and tinnitus were not due to his work as a heavy construction operator, although his tinnitus was likely due to hearing loss because the Veteran's reports of the onset of his tinnitus indicated that noise-induced hearing loss was its cause.  She later added that the likely etiology of tinnitus was eustachian tube dysfunction.

At a July 2008 audiology consultation for treatment, the Veteran reported having progressively worse hearing loss with a history of tympanic membrane perforation while in the military.  Testing revealed sensorineural hearing loss in both ears, which did meet the criteria for a disability under 38 C.F.R. § 3.385, but word recognition scores were excellent.

The Veteran attended a new VA examination in November 2008.  The examiner noted that the Veteran reported serving as a heavy equipment operator with hearing protection rarely worn and that he had a tympanic membrane perforation while in the military.  The Veteran reported constant bilateral tinnitus beginning while in the military.  Audiometric testing found that the Veteran did not have hearing loss of sufficient severity to be considered a disability.

The Veteran also attended a VA examination in September 2011.  The examiner was not able to provide pure tone thresholds because discrepancies in the test results suggested that the hearing thresholds were not valid.  He wrote that the Veteran's responses were very inconsistent, even after repeated reinstruction.  He wrote that the Veteran's hearing loss was less likely than not caused by or a result of service because the Veteran's hearing was normal at entrance and discharge from service and was near normal as recently as 2007.  The examiner stated that it was difficult to determine the cause of the hearing losses shown at the 1976 and 1980 examinations due to absence of bone conduction results and a complete case history.  Because the 1976 examination noted it was conducted after a football game accident, it was "possible the Veteran was experiencing a temporary change in hearing thresholds due to middle ear pathology, i.e. ossicular discontinuity, middle ear fluid, or perforation that resolved by the time he was discharged."  He wrote that the true cause of the hearing loss noted at those times was unknown, but that it did resolve and the Veteran's hearing returned to normal limits by the time of his separation, which indicated that the hearing loss was temporary and possibly caused by middle ear pathology.  He also wrote that the Veteran's tinnitus was less likely than not related to his service, explaining that based on his previous hearing tests, as recently as 2008, it was unlikely that such mild high frequency hearing loss was responsible for his tinnitus.  He wrote that it was more likely that the Veteran's tinnitus was a result of his self-reported diabetes.

The Veteran also attended a VA examination in October 2015.  He had a hearing loss disability, but the examiner found that it was less likely than not caused by service.  He wrote that the Veteran's service treatment records showed transient losses in 1976, 1979, and 1980, but other evaluations showed hearing sensitivity within normal limits, and such transient hearing loss was more likely than not due to temporary factors, such as middle ear disorder or other test factors.  He also indicated that a transient loss was noted in the left ear at 5000 Hertz in 1980, which is not consistent with noise-induced hearing loss, and was more likely as not due to temporary factors such as middle ear disorder or test factors.  He wrote that the separation evaluation showed normal hearing with no significant threshold shifts compared to the enlistment evaluation.  The examiner stated that the Veteran's current hearing loss, which was high frequency sensorineural hearing loss, was first diagnosed in January 2007, and that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The examiner found no evidence on which to conclude that the Veteran's current hearing loss was caused by noise exposure in service.

The October 2015 examiner also discussed the June 1976 note that indicated tinnitus and "not wearing the ear plugs because they hurt his ears" with an assessment of otitis externa.  He wrote that there was no evidence in the record that the Veteran's tinnitus was causally related to noise injury, and no basis on which to conclude that the Veteran's tinnitus was caused by noise exposure.  He wrote that the Veteran had offered conflicting reports regarding the persistence, duration, and frequency of his tinnitus, and that the transient head noises he initially reported were the normal experience and did not meet the VA standard for being considered chronic.  She concluded that the Veteran's tinnitus was less likely as not the result of military noise exposure.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the most probative evidence is against the claim of entitlement to service connection for bilateral hearing loss.  While the Veteran was eventually shown to have a current bilateral hearing loss during the period on appeal as defined by 38 C.F.R. § 3.385, the majority of the evidence preponderates against finding that such a disability is related to military service, against finding that a sensorineural hearing loss was manifested to a compensable degree within one year of separation from active duty, and against finding that the appellant has had a chronic disability since separation from active duty to the present.

All three medical opinions of record weigh against the claim.  The January 2007, September 2011, and October 2015 VA examiners all found that the Veteran's current bilateral hearing loss was not caused by noise exposure in service.  The Board finds that the most probative of these is the October 2015 VA examination report, which included a thorough discussion of the Veteran's in-service audiological readings and explained that the Veteran's temporary readings of decreased hearing in service was only a transient hearing loss due to temporary factors.  The September 2011 VA examiner concurred in this finding, and he also noted that middle ear pathology, such as ossicular discontinuity, middle ear fluid, or perforation can cause temporary changes in hearing thresholds that then resolve.  The Board finds that these examiners' opinions, which were based on review of the Veteran's documented and asserted medical history and comprehensive audiological examinations, constitute probative evidence on the medical nexus question.  See Evans v. West, 12 Vet. App. 22, 30 (1999) (When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.); see also Prejean v. West, 13 Vet. App. 444 (2000) (The degree of probative value which may be attributed to a medical opinion takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.).  There are no conflicting medical opinions of record which weigh in favor of the Veteran's claim for service connection for hearing loss.

The Veteran has testified and submitted written statements that his bilateral hearing loss was caused by noise exposure in service.  The Veteran is competent to describe events that occurred during military service and any symptomatology regarding his perceived hearing loss.  The Veteran clearly had significant noise exposure in service, a fact supported both by his lay statements and by service treatment records.  The Veteran, however, as a lay person is not competent to provide a medical diagnosis of hearing loss as such requires medical testing, or to determine the etiology of his current hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hearing loss can have many causes, and whether the loud noises the Veteran was exposed to in service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the opinions of competent medical professionals are entitled to great probative weight, and are found by the Board to be far more probative than the Veteran's lay assertions as to the etiology of his hearing loss.

There is no basis to grant service connection for hearing loss on a presumptive basis, as there is no evidence that it was manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the Veteran's audiometric testing in service showed some pure tone thresholds outside of normal limits, these decreases in hearing thresholds, found by the VA examiners to be temporary, had resolved by the time of the Veteran's separation from service.  

The Board acknowledges that hearing loss is considered to be a disability when any one of the auditory thresholds is at 40 decibels or greater, and the 1976 and 1980 test readings did show readings of 40 decibels.  38 C.F.R. § 3.385.  Other organic diseases of the nervous system, which may include sensorineural hearing loss where there is evidence of acoustic trauma, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a), and service connection under 38 C.F.R. § 3.303(b) can be applied.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  This allows for presumptive service connection for "chronic diseases" when there is chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Id. at 1338.  The Board does not find that this provision can be applied to the current issue.  The Veteran's hearing loss was not found to be chronic during service, as his hearing test results were greatly variable, and hearing loss was found to have resolved by separation from service.  Subsequent medical experts have further provided evidence that these hearing loss readings in service were temporary manifestations and not signs of a chronic hearing loss disorder.  To show the presence of a chronic disease in service, "there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings...  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 C.F.R. § 3.303(b).  There is also no evidence of continuity of symptomatology since service, as the earliest indication of any hearing problems is from 2007, but even at this time, the Veteran's audiological examination found that he did not have a hearing loss disability, and in November 2008 he was again found to have hearing within normal limits.

The preponderance of the evidence does not show that the Veteran's hearing loss has been productive of symptoms continuously since service or was manifest to a compensable degree within one year of the Veteran's separation from service.  The evidence which tends to support both continuity and manifestations within one year of service separation is comprised entirely of the Veteran's lay statements.  The remaining evidence does not suggest either disability was present continuously since service or within one year of service separation.  The Board concludes that service connection for hearing loss is not warranted based on the basis of continuity of symptomatology or the post-service presumption for chronic diseases.  See 38 U.S.C. §§ 1112, 1113; see also 38 C.F.R. § 3.307(a).  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's current hearing loss is not caused by or otherwise related to noise exposure in service, a chronic and continuous bilateral hearing loss disability did not have its onset during service, and a sensorineural hearing loss was not found to be compensably disabling within one year following separation from active duty.  
VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the claim of entitlement to service connection for hearing loss.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107(b).

Regarding the Veteran's tinnitus, the Board will afford the Veteran the benefit of the doubt and accept that he is competent to report on his own symptoms of ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He has submitted written statements and testified that he began to experience symptoms of tinnitus in service, and continued to experience them since that time.  Tinnitus is a chronic disease which his testimony indicates had a continuity of symptomatology in and since service.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  This is at least partially supported by service treatment records which do note complaints of ringing in his ears and tinnitus.

The Board acknowledges that the VA examiners came to different medical opinions regarding the etiology of the Veteran's tinnitus.  However, the doctrine of reasonable doubt must be resolved in the Veteran's favor when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, and the Board will resolve this doubt in the Veteran's favor regarding the question of whether his current tinnitus is related to the tinnitus he experienced in service.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b).


PTSD with Panic Disorder

The Veteran contends that his service-connected PTSD with panic disorder warrants ratings higher than those currently assigned.  The Veteran was granted service connection for PTSD effective December 27, 2006, with a 30 percent rating.  Effective November 7, 2011, his evaluation was increased to 50 percent, and effective August 17, 2015 his evaluation was increased to 70 percent.

At the January 2010 Board hearing, the Veteran stated that he has depression, does not like to be around people, mostly stays at home, and has trouble sleeping.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula), which provides for a 70 percent rating when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms listed are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and the DSM-V does not contain information regarding GAF scores.  However, application of the DSM-V applies only to claims that are certified to the board on or after August 28, 2014.  The Board therefore still acknowledges the many GAF scores which the Veteran has been assigned, and may consider them in assigning his current evaluation.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In this case, the Board has reviewed all of the medical evidence, and finds that a 70 percent initial rating, but no higher, may be assigned.

The Veteran's VA treatment records show frequent treatment for substance abuse, depression, nightmares, anxiety, and other symptoms during at least the first few years of the appeal.  In December 2006, the Veteran reported worsening depression, and having suicidal and homicidal ideation for many years.  The Veteran was fully oriented, had slow and monotone speech, depressed mood and affect, logical but racing thoughts, and no notable memory problems.  He stated that he thinks and feels like hurting himself, but had made no attempt, and had thoughts of hurting others, but no plan or specific person.  He was diagnosed with rule out PTSD, depression due to medical condition, and poly substance abuse.  He was assigned a GAF score of 53.  In December 2006, the Veteran reported depression, anxiety, flashbacks, poor sleep, and nightmares.  The Veteran was alert, oriented to person, place, and time, and had fair memory.  His judgment and insight were poor, his mood was depressed, and his affect was flat.  He was diagnosed with substance dependence, mood disorder, and anxiety, rule out PTSD, and assigned a GAF score of 40.

Through 2007, the Veteran received addiction counseling.  In January 2007, the Veteran had low motivation and concentration, poor sleep, moderate racing thoughts, frustration, distractibility, and daily bursts of hyperactivity.  He was assigned a GAF score of 40.  In February 2007, the Veteran continued to report symptoms of nightmares, irritability, hyperactivity, sad spells, and low motivation.  His thought process was mildly deflated and impaired, and he had impaired judgment.  He denied suicidal ideation, hallucinations, or obsessions.  He was assigned a GAF score of 45.  In March and April 2007, he discussed his drinking and having poor sleep, low energy, moderate irritability, racing thoughts, and frustration.  He reported daily bursts of hyperactivity and low motivation and concentration.  He was well groomed, cooperative, dysphoric, mildly irritable, and had noticed guardedness/suspiciousness and slowed, slightly pressured speech.  His associations were circumstantial and he had fair insight and impaired judgment.
He denied hallucinations, delusions, suicidal ideation, or homicidal ideation.

In June 2007, the Veteran was hospitalized for medical detoxification and treatment of substance abuse.  While hospitalized, he was noted to have an anxious and depressed mood with blunted affect.  He denied suicidal or homicidal ideation, and his insight, judgment, and concentration were impaired.  He was oriented, with intact intelligence.  In August 2007 he was oriented, had fair memory, poor judgment and insight, depressed mood, and constricted and flat affect.  He was given a GAF score of 50.  Later in August 2007, the Veteran had a better mood and good motivation and energy.  His sleep was better, but he continued to dream about military events.  He had mild irritability, frustrations, and racing thoughts, and occasional sad spells.  He was well groomed with normal affect, euthymic mood, slow speech, mildly impaired reasoning, circumstantial associations, suspiciousness of others, intact concentration, good to fair memory, fair insight, impaired judgment, and was fully oriented.  He denied hallucinations, but did have suicidal and homicidal ideations.  He denied any thoughts or plans to harm himself or others.  In October 2007, he reported having sleep problems and night sweats.  He was alert, goal directed, denied suicidal ideation, and spoke of optimism.  He was assigned a GAF score of 58.

In 2008, he began attending group therapy.  In January 2008, he reported having variable mood, presented as goal directed, euthymic, and denied any hopelessness or suicidal ideation.  In August 2008, he reported sometimes feeling bad, struggling with insomnia, and having nightmares once a week.  He was alert, goal directed, and groomed.  He denied any hopelessness or suicidal ideation.  In December 2008, the Veteran reported nightmares once a week and some early awakenings.  He reported some depression, with no suicidal ideation.  He was alert, goal directed, and made good eye contact.  He was assigned GAF scores of 60-65 during 2008.

In April 2009, he reported nightmares once or twice a week and having moods that were good and bad.  He was bright, groomed, laughing, and denied hopelessness or suicidal ideation.  In August 2009, he again denied hopelessness, suicidal ideation, or homicidal ideation.  He was groomed and reported keeping his anger under control.  His GAF score remained 65.

In January 2010, the Veteran denied any significant depression, reported that he engages in friends and felt his moods had been manageable.  He was alert, goal directed, and denied any hopelessness or suicidal ideation.  In May 2010, he reported feeling moody, but his anger was reasonably managed and his depression was moderate.  He denied any suicidal ideation or hopelessness.  He had poor sleep hygiene and nightmares.  He was alert, goal directed, and had a bright affect.  The Veteran reported feeling motivated by faith and having fair sleep in October 2010.  His GAF scores in 2010 remained at 65.

In March 2011, the Veteran reported that he continued to struggle with insomnia and said that he spent time with his dog, had contact with a few friends, and listened to the TV.  He had to stop driving due to the loss of his vision.  He was assigned a GAF score of 60.  In July 2011, he was alert, goal directed, euthymic, and denied any hopelessness or suicidal ideation.  His GAF score of 60 was continued.  The Veteran presented similarly in November, but reported feeling moody and having sweats and awakenings at night.

Starting in 2012, the Veteran became legally blind and was increasingly physically impaired due to severe diabetic neuropathy and residuals of strokes, and no longer attended personal psychiatric treatment, although he did attend group counseling sessions.  In July 2015, the Veteran had increasing depression after his stroke and the loss of his sight.  The Veteran reported feeling blue, and said he had a fear of falling and struggled with daily living worries related to loss of his vision.  He had an erratic sleep schedule but denied current suicidal ideation.  The Veteran's caretaker stated that he had become more impatient and irritable.  Since August 2015, the Veteran has always been found to be cooperative, with appropriate grooming and slow/drawn speech due to a stroke.  His thoughts have been normal and coherent, with fair insight, and good judgment, and no suicidal or homicidal ideation.  In August 2015, he discussed his troubles sleeping, and in November 2015, he reported that his depression was better, although he still had disrupted sleep.  In March 2016, the Veteran expressed feeling hopelessness at times, but no suicidal ideation.

The Veteran attended a PTSD examination in November 2011.  The Veteran was noted to have depressed mood, anxiety, suspiciousness, panic attacks weekly or less, sleep impairment, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining relationship, difficulty in adapting to stressful circumstances, hypervigilance, and nightmares.  The examiner found that he had occupational and social impairment due to mild or transient symptoms, and assigned him a GAF score of 60.

At an August 2015 VA examination, the Veteran was noted to have avoidance of distressing memories, disorder cognitions, exaggerated negative beliefs, markedly diminished interest in activities, persistent negative emotional state, feelings of detachment, inability to experience positive emotions, irritable behavior and impaired impulse control, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, depressed mood, anxiety, suspiciousness, mild memory loss, impaired judgment, and difficulty with relationships and motivation.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity, but did not pose any threat of danger to himself or others.

The Veteran most recently attended a VA examination in March 2016.  The examiner found that the Veteran had nightmares, avoidance of distressing memories and reminders, markedly diminished interest in activities, feelings of detachment, hypervigilance, irritable behavior or outbursts, sleep disturbance, depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty establishing relationships and adapting to stressful circumstances.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas and assigned him a GAF score of 38.

An April 2017 psychological evaluation from psychologist J.N. was submitted.  The psychologist listed an overview of past psychiatric treatment and interviewed the Veteran for an hour and a half over the phone.  The examiner wrote that the Veteran had nightmares, insomnia, persistent reexperiencing of past trauma, was isolative, and felt nervous in public.  The examiner found that the Veteran did not have any indication of psychosis or distorted thought processes, and appeared to have adequate comprehension.  She also discussed the Veteran's past GAF scores and ratings, and stated that she felt the Veteran's 30 percent rating from 2006 and 50 percent rating from 2011 did not accurately reflect the severity of the Veteran's disability during these periods.  She wrote that the Veteran's PTSD with panic disorder more likely than not caused occupational and social impairment, with deficiencies in most areas, since at least 2006.  She wrote that while there was some evidence of improvement in functioning after 2008, such improvements appeared to be related to medication effectiveness.

Based on the evidence above, and affording the Veteran the benefit of the doubt, the Board finds that an initial evaluation of 70 percent for the entire period on appeal is warranted.  Throughout the entire period on appeal, the Veteran has had anger, irritability, nightmares, sleep disturbance, impaired insight and judgment, circumlocutory thought, flattened affect, difficulty in adapting to stressful situations, inability to establish and maintain effective relationships, panic attacks, and impaired impulse control.  Significantly, he also reported having suicidal ideation in 2007, and while in later years he denied having any current suicidal ideation, he acknowledged having had it in the past, and at times expressed feelings of hopelessness.  Additionally, the April 2017 private psychological evaluation stated that the Veteran's earlier VA examinations did not adequately reflect his level of impairment, and that his condition in the earlier stages of the appeal were more equatable to the severity of impairment found at the August 2015 VA examination.  The Board acknowledges that the Veteran's symptoms likely did not suddenly worsen in August 2015, but may have been that severe for many years prior to that date.  The Board will resolve all reasonable doubt in favor of the Veteran in the interest of stability in rating as per 38 C.F.R. § 3.344(a), and finds that the assignment of the more favorable 70 percent evaluation should be assigned throughout the entire appeal period.  

In assigning this rating, the Board finds that while many, though not all, of the rating criteria for 70 percent are satisfied, an increased rating for a psychiatric disorder does not require that all deficiencies listed in the rating criteria are met.  See Mauerhan, 16 Vet. App. at 443.  The evidence of record reflects an overall disability picture of occupational and social impairment with deficiencies in most areas, and accordingly, the Board grants an initial 70 percent evaluation for PTSD with panic disorder.  This evaluation is also consistent with the GAF scores the Veteran received throughout the appeal period, which range from 38 to 65, indicating a range of functioning levels, varying from mild symptoms to severe impairment in several areas.

The Board does not, however, find that a 100 percent evaluation is warranted at any time during the appeal period.  While the Veteran has demonstrated severe symptoms associated with his PTSD, overall evidence is not reflective of total occupational and social impairment.  The evidence shows that the Veteran has suffered from depression and anxiety, and that his irritability and isolation have caused problems in social and occupational functioning.  However, the evidence does not show that it has caused him total functional impairment.  He has not at any time been shown to have severe cognitive impairment, such as gross impairment in thought processes or communication.  He has generally been noted to be cooperative, alert, and communicative.  While his speech was sometimes pressured, he was usually goal directed, and was always fully oriented.  Even the April 2017 private evaluation found that the Veteran had adequate comprehension and no distorted thought process.  The Veteran has always been able to maintain good personal hygiene, and has not had any hallucinations or delusions.  At no time has he been disoriented as to time or place.  He has shown some short term memory loss, but has not shown any severe memory loss, such as memory loss for names of close relatives, his own occupation, or his own names.  

The Veteran has never been found to be in persistent danger or hurting himself or others, and has not shown any grossly inappropriate behavior.  The Veteran has expressed some suicidal and homicidal ideation, but never with any plan, and his medical providers have never found that this ideation indicated that he was an actual threat to himself.  The frequency and duration of these symptoms of suicidal ideation is thus not found to constitute symptomatology consistent with higher than a 70 percent rating.

The Veteran clearly has significant, though not total, social impairment.  The Veteran has reported that he had became increasingly isolated and is not comfortable in crowds.  He did, however, maintain some friendships, has dated women, and has a positive relationship with his parents.  For a while was attending church and found comfort in his strong faith, although unfortunately his physical problems have made leaving the house very difficult for him in recent years.

The Board has also considered the Veteran's symptoms which are not included in the rating criteria listed under 38 C.F.R. § 4.130 and whether they constitute symptoms that would be comparable in type and degree (frequency, severity, and duration) to the criteria for a 100 percent rating.  See Mauerhan, 16 Vet. App. at 443.  The Veteran has shown hypervigilance, nightmares, and racing thoughts.  Though these symptoms have been shown to manifest with great frequency, the Board, in weighing all of the evidence, does not find that these symptoms are of a comparable severity to the very extreme symptomatology required for a rating of 100 percent, as such symptoms would not cause total occupational and social impairment.

The Board also acknowledges that the Veteran had severe interference with his ability to work.  The Board will address this further below with regards to the claim for a TDIU.  The Board points out that the standards for the assignment of a TDIU are not the same as those for a 100 percent evaluation for a psychiatric disorder.  While a TDIU may be warranted when a person is unable to follow a substantially gainful occupation, a 100 percent rating for a psychiatric disorder states that total occupational and social impairment is needed.  38 C.F.R. §§ 3.340, 4.130.  In this case, the Veteran's symptoms have not been shown to be so severe that he has total occupational and social impairment.  At no time has any VA examiner found this to be the case, and the Board finds that this is also not reflected in the Veteran's treatment records or his own personal statements.  

The Board notes that the lay assertions of the Veteran have been considered, and are part of the reason why a 70 percent initial evaluation has now been assigned for the entire appeal period.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To the extent that the Veteran and has argued that a 100 percent evaluation for PTSD is warranted, these assertions are outweighed by more probative evidence provided by the examinations of qualified medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in the Veteran's lay statements are consistent with those noted in the VA treatment records and comport with the 70 percent rating that has now been assigned.  As such, these lay statements do not provide any basis upon which to assign any higher rating.

In sum, the Board finds that the appellant's impairment due to PTSD with panic disorder has been most consistent with a 70 percent disability rating for the entire period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating than the 70 percent now assigned, that doctrine is not applicable.  See Gilbert, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107(b).

TDIU

The Veteran also contends that his service-connected PTSD with panic disorder prevents him from being able to maintain gainful employment  In December 2006, the Veteran reported that he was laid off from his job at Boeing and had worked only sporadically since then.  He reported that his depression was worsening and he had increasing problems with his thinking and controlling his thoughts.  Social Security Administration (SSA) records submitted by the Veteran show that the last year he earned over the poverty level income was in 2005.

In the Veteran's April 2012 application for a TDIU, he wrote that he last worked full time in 2005 and had to stop working due to PTSD.  He indicated that he had four years of high school, no college, various work training programs at Boeing, and went to building inspection school.  In an accompanying letter, the Veteran wrote that while he was employed at Boeing, he had a lot of trouble getting along with people and had a snappy attitude.  He wrote that he then worked for just two months at a correctional facility, but he lost his temper with his supervisor and quit.  He then worked for another company for a short time in 2005, but he did not like his supervisors and coworkers and quit.  His last employment was for the city of Tulsa in 2005, and when his supervisor told him he was not working hard enough, he became belligerent and quit.  He wrote that he gets so angry with coworkers he has to "just leave" his jobs.

In an August 2015 letter, the Veteran wrote that he was unable to maintain employment due to both his PTSD, which caused difficulty working with others, feelings of being agitated and angry when around others, inability to obey authority, and frequent anxiety attacks, as well as his skin condition, which causes him great embarrassment when going out in public and caused him to miss work when it flared up.

VA will grant a total disability evaluation based on individual unemployability due to service-connected disorders when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As the Veteran has now been granted entitlement to a 70 percent rating for PTSD with panic disorder for the entire period on appeal, he now meets the criteria to be eligible for a schedular TDIU under 38 C.F.R. § 4.16(a).  He is also service-connected for dermatitis with tinea versicolor and tinnitus.

There is also medical evidence of record indicating that the Veteran's PTSD with panic disorder does prevent him from being able to maintain gainful employment. 

At the Veteran's March 2016 VA examination, the examiner found that the Veteran had increased difficulty leaving the home due to PTSD with panic disorder, with increasing withdrawal and irritability, which resulted in decreased ability to work, to work with coworkers, and to generally cope with the demands of a stressful work environment.

The April 2017 psychological evaluation submitted by psychologist J.N. stated that the Veteran's PTSD resulted in his inability to secure and follow substantially gainful employment dating back to the last time he earned income above the poverty level, which was in 2005.  She wrote that his PTSD with panic disorder prevented him from following or securing full time employment due to the severity of his emotional functioning impairment.

In sum, there is competent and probative medical evidence which shows that the Veteran's PTSD with panic disorder causes him to have difficulty leaving his house, working with other people, and coping with the demands of a work environment.  The Board therefore finds that there is adequate medical evidence indicating that the Veteran's service-connected disabilities-most significantly, his PTSD with panic disorder-prevented him from being able to maintain any gainful employment, and entitlement to a TDIU is granted.  See Wise, 26 Vet. App. 517, 531 (2014). 


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD with panic disorder from December 27, 2006 to the present is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a TDIU is granted.


REMAND

The Veteran also asserts that he is entitled to special monthly compensation on account of the need for regular aid and attendance of another person or due to being housebound.  In December 2012, the Veteran reported to his VA care facility that he had a caregiver who assisted him in dressing, medications, guidance for ambulation, transportation, cooking, and housekeeping.

An examination for housebound status or the need for aid and attendance was completed by the Veteran's VA treating physician, Dr. R.B., in January 2013 based on examinations performed in 2012.  He wrote that the Veteran had subnormal vision, diabetes, PTSD, arthralgia, and mood disorder.  He wrote that the Veteran stays in bed due to bad PTSD symptoms several days per month and was unable to prepare meals due to vision problems.  He marked that the Veteran did not need assistance in bathing or hygiene and did not require home nursing care.  He noted that the Veteran had a caretaker who helped with medication and bill payment.  He wrote that the Veteran needs assistance with some activities of daily living due to low vision, has problems with episodes of social isolation and sleep impairment, did not drive, and leaves home less than weekly to go to medical appointments or the barber.

A February 2015 examination form was also submitted by Dr. R.B.  He wrote that the Veteran had hypertension, diabetes, heart disease, and legal blindness.  He indicated that the Veteran was able to feed himself and prepare his own meals, but needed assistance in bathing and tending to other hygiene needs.  He marked that the Veteran was legally blind, and therefore needed help with medication management and financial affairs, and wrote that the Veteran could not leave the house due to his poor vision.  Another examination form signed by Dr. R.B. was received in July 2015.  It reiterated that the Veteran could not leave the house due to blindness, and also stated that the Veteran could not prepare his own meals due to blindness, and needed assistance with bathing and clothing himself due to balance problems.

In April 2015, this issue was remanded in part to obtain a VA medical examination addressing the need for aid and attendance.  The examiner was asked to provide an opinion regarding whether the Veteran's service-connected disabilities combined to result in physical or mental impairment that rendered him so helpless as to require the regular aid and attendance of another person or resulted in the Veteran being confined to his house.  It was specifically stated that the effect of non-service-connected disabilities must be excluded from consideration.

A VA examination for housebound status or the need for aid and attendance was completed in March 2016.  The examiner indicated that the Veteran was able to feed himself, but could not prepare meals and did need assistance with bathing and hygiene and medication management.  He wrote that the Veteran was unable to get out on his own due to his stroke, diabetes mellitus, severe neuropathy, vision loss, and PTSD.

The Board finds that this examination unfortunately does not answer the questions posed in the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Veteran clearly does require aid and attendance due to his overall disabilities, the evidence indicates that this need is largely due to the loss of his vision and impairment following a stroke.  The Board requests that this question again be addressed by a qualified examiner who will consider whether the Veteran's service-connected disabilities alone would cause him to require aid and attendance or be housebound.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Eastern Oklahoma VA Health Care System in Muskogee and its affiliated facility, the Tulsa Behavioral Medicine Clinic, since July 2016, as well as from any other VA facility from which the Veteran has received treatment.

2.  Schedule the Veteran for a VA aid and attendance/housebound examination.  The examiner should review all records in the Veteran's VBMS and Virtual VA files.

The examiner must provide a well-reasoned opinion as to the medical probabilities that the Veteran's service-connected disabilities (PTSD with panic disorder, dermatitis with tinea versicolor, and tinnitus) combine to result in physical or mental impairment that render him so helpless as to require the regular aid and attendance of another person or result in the Veteran being confined to his house.  The effect of non-service-connected disabilities must be excluded from consideration.  

All opinions must be set forth in detail and explained in the context of the record.  If the examiner is unable to provide any needed opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  

3.  After the above action is completed the claim should be readjudicated.  If the claim is not granted, a supplemental statement of the case should be issued.  The Veteran and his attorney should be afforded the opportunity to respond, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


